



Exhibit 10.2
THE NEW HOME COMPANY INC.
AMENDED AND RESTATED 2016 INCENTIVE AWARD PLAN
1.Purpose.
The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
The Plan amends and restates in its entirety The New Home Company Inc. 2016
Incentive Award Plan (the “Original Plan”). Capitalized terms used in the Plan
are defined in Section 11.
2.    Eligibility.
Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.
3.    Administration and Delegation.
(a)    Administration.    The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award or Award Agreement as it deems necessary or appropriate to
administer the Plan and any Awards. The Administrator’s determinations under the
Plan are in its sole discretion and will be final and binding on all persons
having or claiming any interest in the Plan or any Award.
(b)    Appointment of Committees.    To the extent Applicable Laws permit, the
Board may delegate any or all of its powers under the Plan to one or more
Committees. The Board may rescind any such delegation at any time or re-vest in
itself any previously delegated authority at any time.
4.    Stock Available for Awards.
(a)    Number of Shares.    Subject to adjustment under Section 8 and the terms
of this Section 4, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.
(b)    Share Recycling. Except as provided in subsection (c) below, if all or
any part of an Award expires, lapses or is terminated, exchanged for cash,
surrendered, repurchased, canceled without having been fully exercised or
forfeited, in any case, in a manner that results in the Company acquiring Shares
covered by the Award for less than Fair Market Value or not issuing any Shares
covered by the Award, the unused Shares covered by the Award will, as
applicable, become or again be available for Award grants under the Plan.
(c)    Limitation on Share Recycling. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 4(a) and shall not be available for future
grants of Awards:
(i)    Shares tendered by a Participant or withheld by the Company in payment of
the exercise price of an Option;
(ii)    Shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to an Award;





--------------------------------------------------------------------------------





(iii)    Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof; and
(iv)    Shares purchased on the open market with the cash proceeds from the
exercise of Options.
(d)    Incentive Stock Option Limitations. Notwithstanding anything to the
contrary herein, no more than 2,100,000 Shares may be issued pursuant to the
exercise of Incentive Stock Options, and no Shares may again be optioned,
granted or awarded if it would cause an Incentive Stock Option not to qualify as
an Incentive Stock Option.
(e)    Substitute Awards.    In connection with an entity’s merger or
consolidation with the Company or the Company’s acquisition of an entity’s
property or stock, the Administrator may grant Awards in substitution for any
options or other stock or stock-based awards granted before such merger or
consolidation by such entity or its affiliate. Substitute Awards may be granted
on such terms as the Administrator deems appropriate, notwithstanding
limitations on Awards in the Plan. Substitute Awards will not count against the
Overall Share Limit, except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.
(f)    Individual Award Limitations. Notwithstanding any provision in the Plan
to the contrary, and subject to adjustment as provided in Section 8, the maximum
aggregate number of Shares with respect to one or more Awards denominated in
Shares that may be granted to any one person during any fiscal year of the
Company shall be 600,000 and the maximum aggregate amount of cash that may be
paid in cash to any one person during any fiscal year of the Company with
respect to one or more Awards payable in cash and not denominated in Shares
shall be $6,000,000.
(g)    Non-Employee Director Award Limit.    Notwithstanding any provision to
the contrary in the Plan or in any other agreement, plan, policy or program
regarding non-employee Director compensation, the sum of any cash compensation
and the aggregate grant date fair value of all awards granted to a non-employee
Director as compensation for services as a non-employee Director during any
fiscal year of the Company may not exceed $350,000.
5.    Stock Options and Stock Appreciation Rights.
(a)    General.    The Administrator may grant Options or Stock Appreciation
Rights to Service Providers subject to the limitations in the Plan, including
Section 5(f) with respect to Incentive Stock Options. The Administrator will
determine the number of Shares covered by each Option and Stock Appreciation
Right, the exercise price of each Option and Stock Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Stock
Appreciation Right. A Stock Appreciation Right shall entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right pursuant to the
Plan) to exercise all or a specified portion of the Stock Appreciation Right (to
the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the Stock Appreciation Right from
the Fair Market Value on the date of exercise of the Stock Appreciation Right by
the number of Shares with respect to which the Stock Appreciation Right shall
have been exercised, subject to any limitations of the Plan or as the
Administrator may impose.
(b)    Exercise Price.    The Administrator will establish each Option’s and
Stock Appreciation Right’s exercise price and specify the exercise price in the
Award Agreement. The exercise price will not be less than 100% of the Fair
Market Value on the grant date of the Option or Stock Appreciation Right.
(c)    Duration of Options.    Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.
(d)    Exercise; Notification of Disposition.    Options and Stock Appreciation
Rights may be exercised by delivering to the Company a written notice of
exercise, in a form the Administrator approves (which may be electronic), signed
by the person authorized to exercise the Option or Stock Appreciation Right,
together with, as





--------------------------------------------------------------------------------





applicable, payment in full (i) as specified in Section 5(e)for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9(e)
for any applicable withholding taxes. Unless the Administrator otherwise
determines, an Option or Stock Appreciation Right may not be exercised for a
fraction of a Share.
(e)    Payment Upon Exercise.    The exercise price of an Option must be paid in
cash or by check payable to the order of the Company or, subject to Section
10(h), any Company insider trading policy (including blackout periods) and
Applicable Laws, by:
(i)    if there is a public market for Shares at the time of exercise, unless
the Administrator otherwise determines, (A) delivery (including telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;
(ii)    delivery (either by actual delivery or attestation) of Shares owned by
the Participant valued at their Fair Market Value, provided (A) such payment
method is then permitted under Applicable Laws, (B) such Shares, if acquired
directly from the Company, were owned by the Participant for a minimum time
period that the Company may establish and (C) such Shares are not subject to
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
(iii)    surrendering Shares then issuable upon the Option’s exercise valued at
their Fair Market Value on the exercise date;
(iv)    to the extent permitted by the Administrator, delivery of a promissory
note or any other property that the Administrator determines is good and
valuable consideration; or
(v)    any combination of the above permitted payment forms (including cash or
check).
(f)    Additional Terms of Incentive Stock Options.    The Administrator may
grant Options intended to qualify as Incentive Stock Options only to employees
of the Company, any of its present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code. No person qualifying as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option, unless
such Incentive Stock Option conforms to Section 422 of the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. The Administrator may
modify an Incentive Stock Option with the holder’s consent to disqualify such
Option as an Incentive Stock Option. All Options intended to qualify as
Incentive Stock Options will be subject to and construed consistently with
Section 422 of the Code. By accepting an Incentive Stock Option, the Participant
agrees to give prompt notice to the Company of dispositions or other transfers
(other than in connection with a Change in Control) of Shares acquired from the
Option made within (i) two years from the grant date of the Option or (ii) one
year after the transfer of such Shares to the Participant, specifying the date
of the disposition or other transfer and the amount the Participant realized, in
cash, other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, (i) if an Option (or any part
thereof) intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (ii) for the Administrator’s actions or omissions that
cause an Option not to qualify as an Incentive Stock Option, including the
conversion of an Incentive Stock Option to a Non-Qualified Stock Option or the
grant of an Option intended as an Incentive Stock Option that fails to qualify
as an Incentive Stock Option. Any Option that is intended to qualify as an
Incentive Stock Option, but fails to qualify for any reason, including the
portion of any Option becoming exercisable with respect to Shares having a fair
market value exceeding the $100,000 limitation under Treasury Regulation Section
1.422-4, will be a Non-Qualified Stock Option.





--------------------------------------------------------------------------------





6.    Restricted Stock; Restricted Stock Units.
(a)    General.    The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares if issued at no cost) if conditions the Administrator specifies in the
Award Agreement are not satisfied before the end of the applicable restriction
period or periods that the Administrator establishes for such Award. In
addition, the Administrator may grant to Service Providers Restricted Stock
Units, which may be subject to vesting and forfeiture conditions during
applicable restriction period or periods, as set forth in an Award Agreement.
The Administrator will determine and set forth in the Award Agreement the terms
and conditions for each Restricted Stock and Restricted Stock Unit Award,
subject to the conditions and limitations contained in the Plan.
(b)    Restricted Stock.
(i)    Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
the Administrator provides otherwise in the Award Agreement. In addition, unless
the Administrator provides otherwise, if any dividends or distributions are paid
in Shares, or consist of a dividend or distribution to holders of Common Stock
of property other than an ordinary cash dividend, the Shares or other property
will be subject to the same restrictions on transferability and forfeitability
as the shares of Restricted Stock with respect to which they were paid.
Notwithstanding anything to the contrary herein, with respect to any award of
Restricted Stock, dividends which are paid to holders of Common Stock prior to
vesting shall only be paid out to the Participant holding such Restricted Stock
to the extent that the vesting conditions are subsequently satisfied. All such
dividend payments will be made no later than March 15 of the calendar year
following the calendar year in which the right to the dividend payment becomes
nonforfeitable.
(ii)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.
(c)    Restricted Stock Units.
(i)    Settlement. When a Restricted Stock Unit vests, the Participant will be
entitled to receive from the Company one Share, an amount of cash or other
property equal to the Fair Market Value of one Share on the settlement date or a
combination of both, as the Administrator determines and as provided in the
Award Agreement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.
(ii)    Stockholder Rights.  A Participant will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.
7.    Other Stock or Cash Based Awards; Dividend Equivalents.
(a)    Other Stock or Cash Based Awards. Other Stock or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive
Shares to be delivered in the future and including annual or other period or
long-term cash bonus awards (whether based on specified Performance Criteria or
otherwise), in each case subject to the conditions and limitations in the Plan.
Such Other Stock or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Stock or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines. Subject to the provisions of the Plan, the
Administrator will determine the terms and conditions of each Other Stock or
Cash Based Award, including any purchase price,





--------------------------------------------------------------------------------





performance goal (which may be based on the Performance Criteria), transfer
restrictions, and vesting conditions, which will be set forth in the applicable
Award Agreement.
(b)    Dividend Equivalents. If the Administrator provides, a grant of
Restricted Stock Units or an Other Stock Award may provide a Participant with
the right to receive Dividend Equivalents, and no Dividend Equivalents will be
payable with respect to Options or Stock Appreciation Rights. Dividend
Equivalents may be paid currently or credited to an account for the Participant,
settled in cash or Shares and subject to the same restrictions on
transferability and forfeitability as the Award with respect to which the
Dividend Equivalents are paid and subject to other terms and conditions as set
forth in the Award Agreement. Notwithstanding anything to the contrary herein,
Dividend Equivalents with respect to an Award shall only be paid out to the
Participant to the extent that the vesting conditions are subsequently
satisfied. All such Dividend Equivalent payments will be made no later than
March 15 of the calendar year following the calendar year in which the right to
the Dividend Equivalent payment becomes nonforfeitable, unless determined
otherwise by the Administrator.
8.    Adjustments for Changes in Common Stock and Certain Other Events.
(a)    In connection with any Equity Restructuring, notwithstanding anything to
the contrary in this Section 8, the Administrator will equitably adjust each
outstanding Award as it deems appropriate to effect the Equity Restructuring,
which may include adjusting the number and type of securities subject to each
outstanding Award and/or the Award’s exercise price or grant price (if
applicable), granting new Awards to Participants, and making a cash payment to
Participants. The adjustments provided under this Section 8(a) will be
nondiscretionary and final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.
(b)    In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, as determined by the
Administrator, affects the Common Stock such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award, then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:
(i)    the number and kind of Shares (or other securities or property) with
respect to which Awards may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 4 hereof on the maximum number and
kind of shares which may be issued and specifically including for the avoidance
of doubt adjustments to the Incentive Stock Option limitation set forth in
Section 4(d) and the individual award limitation set forth in Section 4(f));
(ii)    the number and kind of Shares (or other securities or property) subject
to outstanding Awards;
(iii)    the grant or exercise price with respect to any Award; and
(iv)    the terms and conditions of any Awards (including, without limitation,
any applicable financial or other performance “targets” specified in an Award
Agreement).
(c)    In the event of any transaction or event described in Section 8(b) hereof
(including without limitation any Change in Control) or any unusual or
nonrecurring transaction or event affecting the Company or the financial
statements of the Company, or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate





--------------------------------------------------------------------------------





in order to (x) prevent dilution or enlargement of the benefits or potential
benefits intended by the Company to be made available under the Plan or with
respect to any Award granted or issued under the Plan, (y) to facilitate such
transaction or event or (z) give effect to such changes in Applicable Laws or
accounting principles:
(i)    To provide for the cancellation of any such Award in exchange for either
an amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the vested portion of such Award may be terminated without payment;
(ii)    To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;
(iii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and applicable exercise or purchase price, in all cases, as determined by
the Administrator;
(iv)    To make adjustments in the number and type of Shares (or other
securities or property) subject to outstanding Awards, and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards;
(v)    To replace such Award with other rights or property selected by the
Administrator; and/or
(vi)    To provide that the Award will terminate and cannot vest, be exercised
or become payable after the applicable event.
(d)    Notwithstanding Section 8(b) or 8(c) above, if a Change in Control occurs
and a Participant’s then-outstanding Awards are not continued, converted,
assumed, or replaced with a substantially similar award by (i) the Company, or
(ii) a successor entity or its parent or subsidiary (an “Assumption”), then
immediately before the Change in Control such Awards will become fully vested,
exercisable and payable, as applicable, and all forfeiture, repurchase and other
restrictions on such Awards will lapse. Such Awards will be canceled upon the
Change in Control in exchange for the right to receive the Change in Control
consideration payable to other holders of Common Stock, which (A) may be on such
terms and conditions generally applicable to holders of Common Stock under the
Change in Control documents (including any escrow, earn-out or other deferred
consideration provisions) or such other terms and conditions as the
Administrator may provide, and (B) is determined based on the number of Shares
subject to such Awards and net of any applicable exercise price; provided that
if any Awards constitute “nonqualified deferred compensation” not payable upon
the Change in Control without the imposition of taxes under Section 409A, the
timing of such payments will be governed by the Award Agreement (subject to any
deferred consideration provisions under the Change in Control documents); and
provided, further, that if the amount to which a Participant would be entitled
upon the settlement or exercise of such Award upon the Change in Control is zero
or less, then such Award may be terminated without payment. The Administrator
shall determine whether an Assumption of an Award has occurred in connection
with a Change in Control.
(e)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Stock, including any Equity Restructuring or any securities offering or
other similar transaction, for administrative convenience, the Administrator may
refuse to permit the exercise of any Award for up to 60 days before or after
such transaction.





--------------------------------------------------------------------------------





(f)    Except as expressly provided in the Plan or the Administrator’s action
under the Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class or dissolution, liquidation, merger, or
consolidation of the Company or other corporation. Except as expressly provided
with respect to an Equity Restructuring under Section 8(a) above or the
Administrator’s action under the Plan, no issuance by the Company of shares of
any class, or securities convertible into shares of any class, will affect, and
no adjustment will be made regarding, the number of Shares subject to an Award
or the Award’s grant or exercise price. The existence of the Plan, any Award
Agreements and the Awards granted hereunder will not affect or restrict in any
way the Company’s right or power to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Section 8.
(g)    No action shall be taken under this Section 8 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.
9.    General Provisions Applicable to Awards.
(a)    Transferability.    Except as the Administrator may determine or provide
in an Award Agreement or otherwise, in accordance with Applicable Laws (and
subject to the applicable requirements for Shares underlying Awards to be
registered on Form S-8 under the Securities Act), Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, or,
subject to the Administrator’s consent, pursuant to a DRO, and, during the life
of the Participant, will be exercisable only by the Participant. Any permitted
transfer of an Award hereunder shall be without consideration, except as
required by Applicable Law. References to a Participant, to the extent relevant
in the context, will include references to a Participant’s authorized transferee
that the Administrator specifically approves under Applicable Laws.
(b)    Documentation.    Each Award will be evidenced in an Award Agreement, as
the Administrator determines. Each Award may contain terms and conditions in
addition to those set forth in the Plan.
(c)    Discretion.    Except as the Plan otherwise provides, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award to a Participant need not be identical, and the Administrator need not
treat Participants or Awards (or portions thereof) uniformly.
(d)    Termination of Status.    The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.
(e)    Withholding.    Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by
Applicable Law to be withheld in connection with such Participant’s Awards by
the date of the event creating the tax liability. In satisfaction of the
foregoing requirement or in satisfaction of any additional tax withholding, the
Company may satisfy, or may allow a Participant to satisfy, such obligations by
any payment means described in Section 5(e) hereof, including, without
limitation, by withholding, or allowing such Participant to elect to have the
Company or an affiliate withhold, Shares otherwise issuable under an Award (or
allow the surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities up to the maximum individual statutory withholding
rates in the applicable jurisdiction, in accordance with Company policies and at
the discretion of the Administrator. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.





--------------------------------------------------------------------------------





(f)    Amendment of Award.    Subject to Section 9(i), the Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, and converting an Incentive Stock Option to a Non-Qualified
Stock Option. The Participant’s consent to such action will be required unless
(i) the Administrator determines that the action, taking into account any
related action, would not materially and adversely affect the Participant, or
(ii) the change is permitted under Section 8 or pursuant to 10(f).
(g)    Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.
(h)    Acceleration.    The Administrator may at any time provide that any Award
will become immediately vested and fully or partially exercisable, free of some
or all restrictions or conditions, or otherwise fully or partially realizable.
(i)    Prohibition on Repricing. Subject to Section 8, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Subject
to Section 8, the Administrator shall have the authority, without the approval
of the stockholders of the Company, to amend any outstanding Award to increase
the price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.
(j)    Cash Settlement. Without limiting the generality of any other provision
of the Plan, the Administrator may provide, in an Award Agreement or subsequent
to the grant of an Award, in its discretion, that any Award may be settled in
cash, Shares or a combination thereof.
(k)    Vesting Limitations. Notwithstanding any other provision of the Plan to
the contrary, Awards (including each tranche of an Award) issued pursuant to the
Plan shall have a minimum vesting period of one year; provided, however, that,
notwithstanding the foregoing, (i) the Administrator may provide that such
one-year vesting restrictions may lapse or be waived (A) upon the Participant’s
Termination of Service due to death, retirement or disability and/or in
connection with a Change in Control and/or (B) for annual Awards granted to
non-employee Directors pursuant to an applicable Company non-employee director
compensation policy, if the applicable Director is not reelected at a subsequent
annual meeting of the Company’s stockholders, such Award may vest at such annual
meeting at which such Director is not reelected, provided that the period
between the grant date and such annual meeting is not less than 50 weeks and
(ii) Awards (including each tranche of an Award) that result in the issuance of
an aggregate of up to 5% of the Overall Share Limit may be granted to any one or
more Participants without respect to such minimum vesting requirement.
10.    Miscellaneous.
(a)    No Right to Employment or Other Status.   No person will have any claim
or right to be granted an Award, and the grant of an Award will not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan or any Award, except as expressly
provided in an Award Agreement.





--------------------------------------------------------------------------------





(b)    No Rights as Stockholder; Certificates.   Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Administrator otherwise determines or Applicable Laws require, the
Company will not be required to deliver to any Participant certificates
evidencing Shares issued in connection with any Award and instead such Shares
may be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator). The Company may place legends on stock
certificates issued under the Plan that the Administrator deems necessary or
appropriate to comply with Applicable Laws.
(c)    Effective Date and Term of Plan.   The Plan (as amended and restated)
will become effective on the date it is adopted by the Board; provided, however,
that Sections 4(d), 4(f), 4(g) and 11(z) (as amended and restated) will be
subject to approval of the Plan (as amended and restated) by the Company’s
stockholders. If the Plan (as amended and restated) is not approved by
stockholders within twelve (12) months after its adoption by the Board, then the
Plan (as amended and restated) shall continue on its existing terms and
conditions; provided, however, that Sections 4(d), 4(f), 4(g) and 11(z) of the
Original Plan shall continue on its existing terms and conditions and Sections
4(d), 4(f), 4(g) and 11(z) of the Plan (as amended and restated) shall be of no
force or effect. No Awards may be granted under the Plan after ten years from
the earlier of (i) the date the Board adopted the Plan (as amended and restated)
or (ii) the date the Company’s stockholders approved the Plan (as amended and
restated), but Awards previously granted may extend beyond that date in
accordance with the Plan.
(d)    Amendment of Plan.    Subject to Section 9(i), the Administrator may
amend, suspend or terminate the Plan at any time; provided that no amendment,
other than an increase to the Overall Share Limit, may materially and adversely
affect any Award outstanding at the time of such amendment without the affected
Participant’s consent. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination. The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.
(e)    Provisions for Foreign Participants.  The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.
(f)    Section 409A.
(i)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10(f) or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant, “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.
(ii)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider





--------------------------------------------------------------------------------





relationship. For purposes of this Plan or any Award Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms means a “separation from service.”
(iii)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
(g)    Limitations on Liability.  Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, other employee or agent of
the Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan or any Award, and such individual will not
be personally liable with respect to the Plan because of any contract or other
instrument executed in his or her capacity as an Administrator, director,
officer, other employee or agent of the Company. The Company will indemnify and
hold harmless each director, officer, other employee and agent of the Company
that has been or will be granted or delegated any duty or power relating to the
Plan’s administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.
(h)    Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to 180 days following the effective
date of a Company registration statement filed under the Securities Act, or such
longer period as determined by the underwriter.
(i)    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10(i) in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in





--------------------------------------------------------------------------------





this Section 10(i). For more information on the consequences of refusing or
withdrawing consent, Participants may contact their local human resources
representative.
(j)    Severability.  If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
(k)    Governing Documents.  If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary) that the Administrator has approved, the Plan will
govern, unless it is expressly specified in such Award Agreement or other
written document that a specific provision of the Plan will not apply.
(l)    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the Commonwealth of Delaware,
disregarding any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the Commonwealth of Delaware.
(m)    Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy
implemented by the Company, including any claw-back policy adopted to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, as set forth in such claw-back policy or
the Award Agreement.
(n)    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, if any conflict, the Plan’s text,
rather than such titles or headings, will control.
(o)    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.
(p)    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.
11.    Definitions. As used in the Plan, the following words and phrases will
have the following meanings:
(a)    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.
(b)    “Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.





--------------------------------------------------------------------------------





(e)    “Award Agreement” means a written agreement evidencing an Award, which
may be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Change in Control” means (i) the Company’s merger or consolidation with
or into any other corporation, entity or person, (ii) a sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets, (iii) any other transaction,
including the Company’s sale of new shares of its capital stock or a transfer of
existing shares of its capital stock, which causes a third party not affiliated
with the Company or its stockholders (or a group of third parties not affiliated
with the Company or its stockholders) immediately before such transaction to
acquire or hold capital stock of the Company representing 50% of the Company’s
outstanding voting power immediately following such transaction, or (iv) during
any 12-month period, individuals who, at the beginning of such period,
constitute the Board together with any new Director(s) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least 50% of the Directors then still in office who either were
Directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; provided that the following events will not
constitute a “Change in Control”: (A) a transaction (other than a sale of all or
substantially all of the Company’s assets) in which the holders of the Company’s
voting securities immediately before the merger or consolidation hold, directly
or indirectly, at least 50% of the voting securities in the successor
corporation or its parent immediately after the merger or consolidation; (B) a
sale, lease, exchange or other transaction in one transaction or a series of
related transactions of all or substantially all of the Company’s assets to a
Company affiliate; (C) a reincorporation of the Company solely to change its
jurisdiction; or (D) a transaction primarily undertaken to create a holding
company that will be owned in substantially the same proportion by the persons
who held the Company’s securities immediately before such transaction.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that constitutes “nonqualified
deferred compensation,” the transaction or event constituting the Change in
Control with respect to such Award (or portion thereof) must also constitute a
“change in control event” (as defined in Treasury Regulation §1.409A-3(i)(5)) to
trigger the payment event for such Award, to the extent required by Section
409A.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
(i)    “Committee” means one or more committees or subcommittees comprised of
one or more Company directors or executive officers, to the extent Applicable
Laws permit. To the extent required to comply with the provisions of Rule 16b-3,
it is intended that each member of the Committee will be, at the time the
Committee takes any action with respect to an Award that is subject to Rule
16b-3, a “non-employee director” within the meaning of Rule 16b-3; however, a
Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.
(j)    “Common Stock” means the common stock of the Company.
(k)    “Company” means The New Home Company Inc., a Delaware corporation, or any
successor.
(l)    “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.
(m)    “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant





--------------------------------------------------------------------------------





dies or becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.
(n)    “Director” means a Board member.
(o)    “Dividend Equivalents” means a right granted to a Participant under
Section 7(b) to receive the equivalent value (in cash or Shares) of dividends
paid on Shares.
(p)    “DRO” means a domestic relations order as defined by the Code or Title I
of the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.
(q)    “Employee” means any employee of the Company or its Subsidiaries.
(r)    “Equity Restructuring” means, as the Administrator determines, a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, affecting the Shares (or other Company securities)
or the share price of Common Stock (or other Company securities) and causing a
change in the per share value of the Common Stock underlying outstanding Awards.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, the closing sales price for such Common Stock as quoted on such
exchange for such date, or if no sale occurred on such date, the first market
trading day immediately before such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the date immediately
before such date on which sales prices are reported, as reported in The Wall
Street Journal or another source the Administrator deems reliable; or (iii)
without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.
(u)    “Greater Than 10% Stockholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its subsidiary or parent
corporation, as defined in Section 424(e) and (f) of the Code, respectively.
(v)    “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.
(w)    “Non-Qualified Stock Option” means an Option, or portion thereof, not
intended or not qualifying as an Incentive Stock Option.
(x)    “Option” means an option to purchase Shares.
(y)    “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
denominated in, based on or linked to, Shares or other property.
(z)    “Overall Share Limit” means 2,100,000 Shares.
(aa)    “Participant” means a Service Provider who has been granted an Award.
(bb)    “Performance Criteria” means the criteria (and adjustments) that the
Administrator may select for an Award to establish Performance Goals for a
Performance Period, which may include, but are not limited to, the following
individual criteria:





--------------------------------------------------------------------------------





(i)    (A) the attainment by a Share of a specified Fair Market Value for a
specified period of time; (B) book value per Share; (C) earnings per Share; (D)
return on assets; (E) return on equity; (F) return on investments; (G) return on
invested capital; (H) total stockholder return; (I) earnings or net income of
the Company before or after taxes and/or interest; (J) earnings before interest,
taxes, depreciation and amortization; (K) revenues; (L) market share; (M) cash
flow or cost reduction; (N) interest expense after taxes; (O) economic value
created; (P) improvements in capital structure; (Q) gross margin; (R) operating
margin; (S) net cash provided by operations; (T) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
efficiency, working capital, goals relating to acquisitions or divestitures,
land management, net sales or closings, inventory control, inventory, land or
lot improvement or reduction, implementation or completion of critical projects,
economic value; (U) adjusted earnings or loss per share; (V) employee
satisfaction; (X) certain financial ratios (including those measuring liquidity,
activity, profitability or leverage); (W) debt levels, covenants, ratios or
reductions; (Y) financing and other capital raising transactions; (Z) year-end
cash; (AA) investment sourcing activity; (BB) marketing initiatives or (CC) any
combination of the foregoing, any of which may be measured either in absolute
terms or as compared to any incremental increase or decrease or as compared to
results of a peer group or to market performance indicators.
(ii)    The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(A) items related to a change in accounting principle; (B) items relating to
financing activities; (C) expenses for restructuring or productivity
initiatives; (D) other non-operating items; (E) items related to acquisitions;
(F) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (G) items related to the disposal of a
business or segment of a business; (H) items related to discontinued operations
that do not qualify as a segment of a business under Applicable Accounting
Standards; (I) items attributable to any stock dividend, stock split,
combination or exchange of stock occurring during the Performance Period;
(J) any other items of significant income or expense which are determined to be
appropriate adjustments; (K) items relating to unusual or extraordinary
corporate transactions, events or developments; (L) items related to
amortization of acquired intangible assets; (M) items that are outside the scope
of the Company’s core, on-going business activities; (N) items related to
acquired in-process research and development; (O) items relating to changes in
tax laws; (P) items relating to major licensing or partnership arrangements;
(Q) items relating to asset impairment charges or other non-cash charges;
(R) items relating to gains or losses for litigation, arbitration and
contractual settlements; (S) items attributable to expenses incurred in
connection with a reduction in force or early retirement initiative; or
(T) items relating to any other unusual or nonrecurring events or changes in
Applicable Law, accounting principles or business conditions.
(cc)    “Performance Goals” shall mean, for a Performance Period, one or more
goals established by the Administrator for the Performance Period based upon one
or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division,
operating or business unit, or an individual.
(dd)    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, an Award.
(ee)    “Plan” means this Amended and Restated 2016 Incentive Award Plan.
(ff)    “Restricted Stock” means Shares awarded to a Participant under Section 6
subject to certain vesting conditions and other restrictions.





--------------------------------------------------------------------------------





(gg)    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
payment date, subject to certain vesting conditions and other restrictions.
(hh)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
(ii)    “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.
(jj)    “Securities Act” means the Securities Act of 1933, as amended.
(kk)    “Service Provider” means an Employee, Consultant or Director.
(ll)    “Shares” means shares of Common Stock.
(mm)    “Stock Appreciation Right” means a stock appreciation right granted
under Section 5.
(nn)    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
(oo)    “Termination of Service” means the date the Participant ceases to be a
Service Provider.
* * *







